Citation Nr: 1728640	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 30, 2002, for the grant of service connection for post-traumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied service connection for PTSD.  Following an appeal of that decision, service connection for PTSD was granted in a March 2010 rating decision, effective from October 2002.   Jurisdiction has since been transferred to the RO in Cleveland, Ohio.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claim file.

In the Veteran's October 2011 substantive appeal, he indicated he was only appealing the effective date determined in the March 2010 rating decision granting service connection for PTSD.  However, the Veteran's representative indicated in a VA Form 646 submitted in July 2016 that both the effective date of the award and the initial disability rating were on appeal.  The issue of entitlement to a higher initial rating has not been appealed and certified to the Board.  Further development of any claim to a higher initial rating will be accomplished by the RO.


FINDING OF FACT

The Veteran's claim for service connection for PTSD and major depressive disorder was granted in a March 2010 rating decision, effective from the date of the Veteran's claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 2002, for the grant of service connection for PTSD and major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5110(a), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(c), 3.303 (2016); 38 C.F.R. 3.102, 3.303, 3.304, 3.306, 4.126 (1970).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

As noted in the Introduction, the July 2003 rating decision from which this appeal in many ways originates, denied a claim to reopen service connection for anxiety neurosis (claimed as anxiety, depression, sleeping disorder) that had been previously denied in 1970.  That decision also denied service connection for PTSD.  The Veteran then perfected an appeal as to the PTSD claim, which was ultimately granted in a March 2010 rating action, effective from the Veteran's October 30, 2002 claim for service connection for PTSD.  

The separate and distinct issue to reopen service connection for anxiety neurosis was not pursued by the Veteran in response to the July 2003 rating decision, which became final.  The claim for service connection for PTSD was first presented on October 30, 2002, and was part of a separate appellate stream.  As that is the date from which service connection was made effective, a basis upon which to assign an earlier effective date is not presented.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

In reaching this decision, the Board notes that the Veteran has contended something to the effect that service connection was granted for PTSD based upon the same facts as the prior 1970 denial of service connection for anxiety neurosis, and that the October 2002 PTSD claim was a reopening of the anxiety neurosis claim.   Further, so the contention would go, because the reopening was based on service department records that were in existence at the time of the 1970 decision, the effective date for the award of benefits should date back to the 1970 claim.  

The record makes clear, however, the 2003 decision denied both service connection for PTSD and reopening the claim for service connection for anxiety neurosis.  The Veteran's 2004 notice of disagreement addressed itself only to the PTSD issue.  As such, the decision to deny reopening the 1970 claim became final, and the PTSD claim was eventually granted, effective from the October 2002 claim, consistent with 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).


ORDER

An earlier effective date than October 30, 2002, for the grant of service connection for PTSD and major depressive disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


